                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

RICHARD SOLDAN,

      Plaintiff,

v.                                             Case No. 2:19-cv-11334
                                               Hon. Arthur J. Tarnow

WILLIAM R. ROBINSON, et al.,

      Defendant.
                                               /

      OPINION AND ORDER OF PARTIAL SUMMARY DISMISSAL

                              I.    INTRODUCTION

      Plaintiff Richard Soldan filed this pro se civil rights complaint against the

Michigan Department of Corrections and three of its employees in their individual

and official capacities. Plaintiff alleges that he did not receive the process he was

due when Defendants revoked his parole without a full revocation hearing to which

he was entitled. The Court granted Plaintiff’s application to proceed without

prepaying fees or costs on May 20, 2019. (ECF No. 6.) The Court now dismisses

defendant Michigan Department of Corrections.

                        II.    FACTUAL BACKGROUND

      On April 26, 2017, while detained in the Genesee County Jail, Plaintiff was

served with a notice of parole violation charges. (Compl. at 7, ECF No. 1, PageID
10.) The same day, Plaintiff signed both pages of the charging document. (Id. at

Exhs. A, B, PageID 36, 38.) The first page of the form states, “My signature does

not in any way constitute an admission to the above charges.” (Compl. Exh. A,

PageID 36.) By signing the second page, Plaintiff waived his right to a preliminary

parole violation hearing. However, that page states, “I understand that waiver of

the preliminary hearing is not an admission of guilt and that I still have the right to

a full revocation hearing . . .” (Compl. Exh. B, PageID 38.)

      On May 24, 2017, an unknown Michigan Department of Corrections officer

transported Plaintiff to the Clinton County Jail (also known as “IDRp”). (Compl. at

7, PageID 10.) Once there, Plaintiff made repeated attempts to determine his status,

that is, when he would receive a hearing and when he could expect to be released.

(Id. at 7, 7B, PageID 10, 12.) After an unknown parole agent told him he was not

going to receive a hearing, Plaintiff attempted to file an MDOC grievance.

However, he was unable to do so, because he was not provided a grievance form

despite numerous requests. (Id.)

      Defendants Robinson, Warner, and Robertson completed and signed MDOC

form “Parole Violation Worksheet and Decision” on May 15 and 16, 2017.

(Compl. Exh. C, PageID 40-41.) Defendant Robinson recommended Plaintiff

“return to DRC [Detroit Reentry Center] for residential treatment.” (Id. at 41.)

Defendant Warner concurred, stating that Plaintiff should “be sanctioned to the

                                           2
DRC” substance abuse programs. (Id.) Defendant Robertson entered the final

decision, which was to “Reinstate, Residential ReEntry Program . . . . IDRp or

Ingham,” along with other conditions. (Id.) Plaintiff was released from IDRp June

22, 2017. (Id. at 7B, PageID 12.)

      In January 2017, before the parole revocation issues arose, Plaintiff objected

to his parole condition of a GPS tether, believing it to be contrary to law. (Compl.

at 7A, PageID 11.) He threatened to sue Defendant Robinson over the issue. (Id.)

      Plaintiff raises both federal and state claims. He argues that his rights were

violated pursuant to the Fourteenth Amendment to the U.S. Constitution, for the

lack of due process in his parole revocation; and the First Amendment, because

Defendant Robinson’s actions were motivated by Plaintiff’s threatened lawsuit.

Plaintiff’s state-based claims include a due process claim under the Michigan

Constitution, false imprisonment, and gross negligence.

      Plaintiff seeks declaratory and injunctive relief, as well as compensatory

damages for his loss of liberty between April 24, 2017, and his final release on

June 22, 2017.

                             III.   LEGAL STANDARD

      A civil complaint filed by a prisoner proceeding pro se is subject to the

screening requirements of 28 U.S.C. § 1915(e)(2). Brown v. Bargery, 207 F.3d

863, 866 (6th Cir. 2000). Section 1915(e)(2) requires district courts to screen and

                                          3
to dismiss complaints that are frivolous, fail to state a claim upon which relief can

be granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2); McGore v. Wigglesworth, 114 F.3d 601, 604

(6th Cir. 1997).

      A complaint is frivolous and subject to sua sponte dismissal under § 1915(e)

if it lacks an arguable basis in either law or fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989). To determine whether a plaintiff has failed to state a claim, a court

must “construe his complaint in the light most favorable to him, accept his factual

allegations as true, and determine whether he can prove any set of facts that would

entitle him to relief.” Wershe v. Combs, 763 F.3d 500, 505 (6th Cir. 2014) (quoting

Harbin–Bey v. Rutter, 420 F.3d 571, 575 (6th Cir. 2005)).

                                IV.    DISCUSSION

      Plaintiff may not maintain a 42 U.S.C. § 1983 action against the Michigan

Department of Corrections. Eleventh Amendment immunity “bars all suits,

whether for injunctive, declaratory or monetary relief, against the state and its

departments, by citizens of another state, foreigners or its own citizens.”

McCormick v. Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol

Corp. v. Dep’t of Treasury, 987 F.2d 376, 381 (6th Cir. 1993)). Unless the state has

waived immunity or Congress has expressly abrogated it by statute, the states and

their departments are immune under the Eleventh Amendment from suit in the

                                           4
federal courts. Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir. 2013), cert.

denied, 571 U.S. 1174 (2014) (citing Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978)). Neither

circumstance applies: Congress has not expressly abrogated Eleventh Amendment

immunity under section 1983, and the State of Michigan has not consented to civil

rights suits in federal court. Id. (citing Quern v. Jordan, 440 U.S. 332, 341 (1979);

Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986)).

      In numerous unpublished opinions, the Sixth Circuit has specifically held

that the MDOC is absolutely immune from suit under the Eleventh Amendment.

See, e.g., McCoy v. Michigan, 369 Fed. App’x 646, 653-54 (6th Cir. 2010);

Courtemanche v. Gregels, 79 Fed. App’x 115, 116 (6th Cir. 2003). In addition, the

MDOC is not a “person” who may be sued under § 1983 for money damages.

Harrison, 722 F.3d at 771 (citation omitted).

                                   V.    ORDER

      Accordingly, the complaint against Defendant Michigan Department of

Corrections is summarily DISMISSED. 28 U.S.C. §§ 1915(e)(2), 1915A(b).

      SO ORDERED.


                                        _s/Arthur J. Tarnow_____________
                                        ARTHUR J. TARNOW
                                        UNITED STATES DISTRICT JUDGE

Dated: June 17, 2019
                                          5
